Title: From Thomas Jefferson to Bernard Peyton, 6 May 1824
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
May 6. 24.
Mr Cox’s draught on you for the Scuppernon wine is right. I think I had in a former letter advised you that such an one would be made. in your last account rendered I find an omission of a credit of 300. D. the price of a negro woman of mine sold in Richmond, and directed, as I understood to be paid to you. I shall have to draw on you immediately for Raphael’s quarterly bill, something upwards of a hundred Dollars. I must request you to send me a single box of tin by waggon to finish the job for which the last parcel was got. can pure tin be got in Richmond? it comes in small bars and is used for tinning the insides of copper vessels, for which purpose I want  it, say 10. or 12. ℔.I missed raising Nasturtium seed the last year and it is not to be had in this neighborhood. can your seedsmen furnish it? the quantity sufficient to sow a bed of 10 yds 29. the seed may come by mail as the season is passing by.ever & affectly yours.Th: J.